Case: 19-50677      Document: 00515490114         Page: 1    Date Filed: 07/15/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 19-50677
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                  Summary Calendar                              FILED
                                                                            July 15, 2020
                                                                           Lyle W. Cayce
ALDOE L. FOSTER,                                                                Clerk

                                                 Plaintiff-Appellant

v.

ANGIE MCCOWN,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:19-CV-472


Before HIGGINBOTHAM, JONES, and COSTA, Circuit Judges.
PER CURIAM: *
       Aldoe L. Foster, Texas prisoner # 1182920, appeals the district court’s
dismissal of his pro se 42 U.S.C. § 1983 complaint alleging that Angie McCown,
Director of the Crime Victim Services Division, fraudulently retained funds
from his work paychecks between December 2006 and March 2009. Foster
argues that his complaint arose under the Texas offense of theft or fraud by a



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50677    Document: 00515490114     Page: 2   Date Filed: 07/15/2020


                                 No. 19-50677

public servant, Texas Penal Code § 31.03(a) and (b)(1), with a ten-year
limitations period set at article 12.01(2) of the Texas Code of Criminal
Procedure.
      Foster does not challenge the district court’s conclusion, in adopting the
magistrate judge’s report and recommendation, that McCown, in her official
capacity, was immune from suit for monetary damages under the Eleventh
Amendment. Accordingly, he has abandoned the issue. See Mapes v. Bishop,
541 F.3d 582, 584 (5th Cir. 2008).
      There is no federal statute of limitations for actions brought under
§ 1983. See Bargher v. White, 928 F.3d 439, 444 (5th Cir. 2019), as revised
(July 2, 2019). Federal courts borrow the forum state’s general personal injury
limitations period. Id.   Contrary to Foster’s contentions, state criminal
provisions do not provide the statute of limitations for purposes of a § 1983
claim. See id. The two-year statute of limitations under § 16.003(a) of the
Texas Civil Practice and Remedies Code applies to § 1983 claims in Texas, even
where the facts underlying a particular claim may make an exception
applicable under Texas law. Owens v. Okure, 488 U.S. 235, 240 (1989); King-
White v. Humble Indep. Sch. Dist., 803 F.3d 754, 761 (5th Cir. 2015); see TEX.
CIV. PRAC. & REM. CODE ANN. § 16.003(a). Because, as Foster admits, he was
aware of his claim on or about March 29, 2009, the district court acted within
its discretion when the court determined that the period of limitations barred
Foster’s 2019 complaint. See Bargher, 928 F.3d at 444; Geiger v. Jowers, 404
F.3d 371, 373 (5th Cir. 2005).
      The judgment of the district court is AFFIRMED. To the extent that
Foster seeks appointment of counsel, he has failed to show exceptional
circumstances and the motion is DENIED. See Cooper v. Sheriff, Lubbock Cty.,
Tex., 929 F.2d 1078, 1084 (5th Cir. 1991).



                                       2